HEAD, J.
From a careful reading of section 3832 of the Code of 1886, which constitutes the failure of a party, under certain circumstances, to perform his contract with another who has confessed judgment for a fine and costs ■ imposed on him, a criminal offense, we are satisfied that it is essential to the creation of the offense that the contract define with reasonable certainty the particular act or service undertaken to be performed. The language of the statute material to the point is, that “Any defendant who * * * * agrees to do any act or perform any service for such person, and who fails or l’efuses ***** flie act br perform the service, which, in such contract, he promised or agreed to, do or perform.” (Italics ours). This language imr plies that some particular act or service must have been *137contracted to be performed, and not, generally, any .act or service -which the employer might designate and exact during a particular period of time. Great strictness or detail of description of the act or service is not necessary or required. It is only necessary that the contract disclose with reasonable certainty what the duties of the person employed are. Thus, as we have several times recognized, and in Shepherd v. State, 110 Ala. 104, expressly held, that a contract to labor for the employer as a “farm-hand,” at a certain sum per month, until the fine and costs were paid, was sufficient.
In furtherance of the view above declared, we held, in Giles' Case, 89 Ala. 50, that an indictment, under this statute, which did not contain any description of the act or service which defendant agreed by the contract to do or perform, was bad on demurrer for that cause.
The contract relied upon by the State, in the present case (and the complaint follows it), was that the defendant would “labor for the said Sharpless Bros, from the date of the contract, at their mill in Pike county, or elseiohere as they may direct, at the rate of eight dollars per month until the full amount of the fine and costs is fully paid.” (Italics ours). It may be, and' no doubt is true, that the stipulation, if it stood alone, to labor for the employers at their mill in Pike county, sufficiently indicated that defendant was to labor as a mill-hand at employers’ mill, in Pike county, and would have been sufficient to support a prosecution, but its connection with the alternative indefinite and uncertain stipulation vitiated its sufficiency.
The contract being such as will not support a conviction, the judgment is reversed and a judgment will be here rendered discharging the prisoner from further prosecution.
Reversed and prisoner discharged.